Citation Nr: 0210910	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for neck 
fracture residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1940 to November 1945.  This case comes the Board of 
Veterans' Appeals (Board) from a November 1999 rating of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in pertinent part, continued the 30 
percent disability evaluation assigned to the veteran's 
service-connected neck disorder.  In November 2001, the RO 
increased the rating for the veteran's cervical spine 
disability to 40 percent effective from May 1999.  As the 
grant by the RO was not to the maximum rating provided by the 
rating schedule for this disability, and as the veteran has 
not specifically withdrawn his claim, the issue remains on 
appeal.


FINDING OF FACT

The veteran's neck fracture residuals are manifested by 
severe but not pronounced cervical intervertebral disc 
syndrome, degenerative disease and demonstrable deformity of 
a vertebral body; abnormal mobility requiring a neck brace is 
not shown.


CONCLUSION OF LAW

A 50 percent rating for neck fracture residuals is warranted 
based on a 40 percent rating for severe cervical 
intervertebral disc syndrome, and 10 percent added for a 
demonstrable deformity of a vertebral body.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, and 
4.71a, Diagnostic Codes 5285, 5287, 5290, 5293 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, all pertinent 
mandates of the VCAA and implementing regulations have been 
satisfied.  Well-groundedness is not an issue.  The veteran 
was notified in the November 1999 rating decision and in the 
statement of the case of the reasons for the rating assigned.  
A supplemental statement of the case (SSOC) dated in November 
2001 informed him of the increase from 30 to 40 percent, as 
well as why a rating in excess of 40 percent was not 
warranted.  In a letter dated in August 2001, he was informed 
of pertinent provisions of the VCAA.  The RO has completely 
developed the record, obtaining treatment records and 
arranging for VA examination.  The veteran has not indicated 
that there are any pertinent medical records which have not 
been obtained by VA.  No further notice or assistance to the 
veteran in the development of his claim is warranted.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Residuals of a vertebral fracture without cord involvement 
that result in abnormal motion requiring a neck brace (jury 
mast) warrant a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Code 5285 also provides that when the 
criteria for a 60 or 100 percent rating under this diagnostic 
code are not met, the disability is to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.

Limitation of motion of the cervical spine is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  Code 5290.  Ankylosis of the cervical spine is 
rated 30 percent when favorable, 40 percent in an unfavorable 
position.  38 C.F.R. § 4.71a, Code 5287.

Moderate intervertebral disc syndrome; recurring attacks 
warrants a 20 percent rating.  Severe disc syndrome, with 
recurring attacks with intermittent relief warrants a 40 
percent rating.  Pronounced intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 
5293.  The criteria for rating intervertebral disc syndrome 
have been amended.  However, the changes become effective 
September 23, 2002, and do not apply in the instant case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45.

Factual Background

A service medical record shows that the veteran incurred a 
neck injury in September 1940.  Postservice private and VA 
examinations have shown manifestations including limitation 
of motion, post-traumatic myositis, degenerative disc 
disease, and myofascitis.  

On VA examination in July 1999, the veteran complained of 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He indicated that he had very limited range of 
neck motion, which made him unable to drive an automobile due 
to the fact he could not turn and look behind him.  He 
described periods of flare-ups 2 to 3 times per month, 
lasting for several days, which were manifested by increased 
pain.  He did not wear a brace.  Objective evidence of pain 
was noted at extremes of range of motion testing.  There were 
no postural abnormalities or fixed deformity.  The veteran 
was described as being neurologically intact.  Range of 
motion findings were reported as:  flexion to 40 degrees, 
backward extension to 10 degrees, left lateral flexion to 10 
degrees, right lateral flexion to 20 degrees, left rotation 
to 20 degrees, and right rotation to 30 degrees.  X-rays 
revealed degenerative disc disease at multiple cervical spine 
disc space levels, which remained stable.  The diagnosis was 
fractured cervical spine 1940 with residual degenerative 
joint disease with extremely limited range of motion, 
inability to operate a motor vehicle secondary to limitation 
of neck range of motion, and neck pain which aggravated 
migraine headaches.

VA MRI [magnetic resonance imaging] in March 2000 revealed 
that cervical curvature was exaggerated.  There was 
moderately severe central stenosis at the C3-C4 level, 
resulting from posterior subluxation of C3 on C4.  Moderately 
severe central stenosis was present at the C4-C5 and C5-C6 
levels resulting from degenerative changes.  Neural foramina 
were narrowed bilaterally by marginal spurs at the C3-C4, C4-
C5, and C5-C6 levels, and the left neural foramen was 
narrowed at the C6-C7 level.  

On VA examination in April 2001, the veteran complained of 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He described his neck pain as severe in intensity 
with stiffness, lasting for several hours during the day.  He 
indicated that he used a heating pad every evening for 
relaxation of his neck muscles as well as using Tylenol and 
Ibuprofen on an as needed basis.  No periods of flare-ups 
were reported.  The veteran added that he wore a cervical 
collar whenever he needed to drive for a short term.  He 
described trouble sleeping and achieving a comfortable 
posture, as he could not lay on either his right or left side 
for long periods.  He had almost given up on driving except 
for a few short minutes as he was unable to turn and look for 
oncoming traffic.  Examination revealed flexion and extension 
range of motion both from zero to 35 degrees.  Lateral 
flexion to either side was reported to be only from zero to 
10 degrees at which point the veteran could not move due to 
pain and stiffness.  Mild spasms in the paracervical area 
were reported, together with subjective complaints of pain 
radiating down both upper extremities.  The veteran exhibited 
a stooped posture as well as paracervical muscle guarding.  
Neurological examination showed symmetrical deep tendon 
reflexes in both upper extremities and sensory appreciated 
equally to pinprick on both upper extremities.  Pain radiated 
from the cervical spine into both upper extremities.  The 
diagnosis was moderately severe stenosis at C3-4, C4-5 and 
C5-6.  The examiner also commented that radicular symptoms 
into both upper extremities were well present without 
neurological involvement.  

Analysis

The veteran's neck fracture residuals are reasonably shown to 
meet the criteria for a rating of 50 percent.  On VA 
examination in August 2001, spasms in the paracervical area, 
severe limitation of motion, and radiating pain into the 
extremities were all medically documented.  Application of a 
heating pad each evening brought relief.  Sleep was noted to 
be disturbed by neck discomfort, and it was noted that there 
was impairment of such functions as driving a car.  These 
findings reasonably reflect a severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief, 
warranting a 40 percent rating under Code 5293.  MRI 
examination in March 2000 revealed that the veteran's 
cervical curvature was exaggerated, reasonably reflecting 
vertebral body deformity, and warranting addition of 10 
percent to the rating under the note following Code 5285. 

Pronounced disc syndrome as described above is not shown; 
there is no evidence of neurological findings appropriate to 
injured/diseased disc site with little intermittent relief.  
Nor is there abnormal motion requiring the wearing of a neck 
brace.  Hence, there is no basis for a higher rating of 60 
percent under either Code 5293 or Code 5285, respectively.


ORDER

A 50 percent rating for neck fracture residuals is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

